DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 07/20/2021 have been fully considered but they are not persuasive. Applicant has argued that the prior art of Belikov et al. fails to provide for the new limitations of recording data over a plurality of time intervals, storing that data to obtain the plurality of time profiles and using those stored plurality of time profiles to determine abnormal use. This is not persuasive as Belikov does disclose that the system and method includes the steps of determining abnormal use by monitoring the change in power over a change in time. This requires the method of Belikov to compare the power needed to keep the tip at operating temperature at time 1 to the power needed to keep the tip at operating temperature at time 2, thus requiring the obtaining of a record of the power at a known time 1, storing that record of power at a time 1 and then comparing it to the power recorded and stored at time 2. These limitations are taught by the cited portion of Belikov. The claim limitations to do not require any more than at least two, thus a plurality, and do not require the stored data to be store for any particular length of time beyond enough time to perform a determination. Thus the teaching of Belikov includes recording data over at least two time points, which would be a time point usage of 1 and a time point usage of 2, with those two time points and their respective power being in some manner of storage in order to be used in a comparison calculation of dP/dt. 
Claim Objections
Claim 1 is objected to because of the following informalities:  line 19-20 recites “at the end of the light guide”, however this should read “at the free end of the light guide” as only a free end of a light guide had been established in line 3.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 2, 7, and 8, are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites the limitation "the area surrounding the light guide" in line 17-18.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the changing reflection component" and “the radiation reflected” in line 19-20.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the time of flight chip" in line 24.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation “uses of the device” in line 32.  There is insufficient antecedent basis for these limitations in the claim.
The term "abuse" in claim 1 is a relative term which renders the claim indefinite.  The term "abuse" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  What particular time profile would be considered an “abuse” is unclear and thus the claim is rendered indefinite. For purpose of examination any prior art which would detect and compare a use to a normal operation regardless of the subjective mental state of being an “Abuse” will be deemed to provide for the claim limitation.
. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 2, 7, and 8 are rejected under 35 U.S.C. 102(a)(2) as anticipated by Belikov et al. (US 2012/0123399 A1).
Regarding claim 1, Belikov discloses a method for cleaning of a circumferentially closed canal by means of a light guide conducting a laser beam (title and abstract, paragraph [0098] lines 6-7 disclosing use in an endodontic canal), with the step of measuring a position of a free end of the light guide within the canal (Fig. 20 element 2004 inside canal 2009 thus being checked by the operator when it was inserted by the operator into the desire location and paragraph [0099] lines 4-9 disclosing the measuring of the depth of the tip in the tissue which is the position of the tip from the outside surface of the tissue it is within and additionally the gap between the tip hard tissue thus having a positional relationship to a known anatomical structure within the desired location), wherein a supply of the laser beam to the light guide is interrupted when the free end of the light guide is moved from inside the canal to the outside of the canal (paragraph 0014] lines 11-14, disclosing the light source would be terminated based on the output signal, paragraph [0103] lines 11-27 disclosing that the slowing down or stopping of the tip would trigger the shutdown of the laser source, thus at some point when the tip is moved from inside the canal to the outside of the canal when treatment is finished the tip would stop moving and thus the supply would stop, there is no recitation in the claims as to the time frame between the movement from within the canal to the outside within which the supply shutting off must occur within), monitoring the movement of the light guide within the canal such that when there is either no movement or movement is below a first threshold value the a signal is triggered (paragraph [0067] lines 1-4 disclosing speed/movement monitoring that provides a triggering of a signal of temperature based on such speed/movement) (Further while not required as being recited as optional, Belikov further discloses that the laser radiation is turned off of its output is reduced and its turning off or reducing is controlled depending on at least one of a signal change or second threshold during at least one time course before and including the entry of the guide into the canal(paragraph [0058] lines 1-6 disclosing movement 
Belikov further discloses a “verification” of the light guide within the canal is received by a combination of options from a group consisting of:
 a) radiation received by the light guide that is derived from the area surrounding the light guide (paragraph [0014] all disclosing backscattering light detection for control of the light guide being used when in the canal, [0096] lines 1-4 disclosing the backscattering is light from the area surrounding the light guide, [0100] disclosing tissue detection is based on backscattering) 
and b) through a changing of reflection component of the radiation reflected at the end of the light guide (paragraph [0014] all disclosing reflected light from the tip of the guide detected for control of the light guide being used when in the canal, paragraph [0094] lines 19-23 disclosing the backscattering of light is form the surrounding tissue and that reflected light comes from the tip) 
and performs the verifications redundantly by the constant “monitoring” which requires continuous checking of the options a) and b) to be performed to allow the laser to continue to operate, and Belikov further discloses where data of  one detection method for determining the entry of the light guide in the canal is recorded over a plurality of  time intervals corresponding to a plurality of usages of the light guide and said data is stored to obtain a plurality of time profiles that define normal and abnormal uses of the device and responsive to the obtaining of the plurality of time profiles detecting abnormal used based on the plurality of time profiles the laser is switched off after if already active(paragraph [0103] lines 12-28, disclosing the recording of normal dP/dt and shutting off of the 
Regarding claim 2, the claim only recites further limitations to the optional condition from claim 1 in line 7-8 of “the movement is below a first threshold value then a signal is triggered and/or a laser radiation is either turned off or its output is reduced” and thus is not a requirement as being only “or” however applicant should be aware that Belikov does further discloses where the turning off of the laser radiation or its reducing is controlled in dependency of at least two signal changes and/or two second thresholds different from each other and/or signal changed relative to the two second thresholds determined during at least two courses of time determined in dependency of the entry of the light guide into the canal (paragraph [0103] lines 1-11, the secondary threshold of movement and the threshold of user evaluation of the tip condition, 18-31 disclosing temperature, movement, acoustic sensing, accelerometer sensing, tenso-sesnsoring, backscattering and the monitoring of the power output as well as its derivative of change in power over time thus being a constantly monitoring of the power and change in power to control shut down or reducing of laser output).
Regarding claim 7, Belikov further discloses where material on an inside of a canal is removed by laser-induced hydrodynamic fluid movement (paragraph [0109] lines 1-9 disclosing the creation and 
Regarding claim 8, Belikov discloses steps involving the killing of bacteria (paragraph [0109] lines 1-9) and that the killing is enhance by the absorption of the laser light by a dye of Methylene Blue (paragraph [0110] lines 1-7), thus the method of cleaning with a laser would be enhance traditional PDT with such fluids.   

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See form PTO-892.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW P SAUNDERS whose telephone number is (571)270-3250.  The examiner can normally be reached on M-F 9am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Johanas can be reached on (571) 270-5085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/M.P.S/Examiner, Art Unit 3772                                                                                                                                                                                                        10/31/2021
/EDWARD MORAN/Primary Examiner, Art Unit 3772